UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 29th, 2011 RTG VENTURES, INC. (Exact name of registrant as specified in this charter) Florida 333-85072 59-3666743 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) c/o David E Price 1915 Eye Street Northwest Washington, DC 20006-2107 (Address and Zip Code of Principal Executive Offices) Issuer's Telephone Number: (917) 488-6473 [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 133-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS. On September 29th, 2011, the Board accepted the Resignation of Dominique Hawes-Fairley from his position as Director and all other positions in the company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RTG VENTURES, INC. (Registrant) Dated: October 12th,2011 By: David E. Price David E. Price, Esq. Secretary
